Case:18-10292-KHT Doc#:38 Filed:08/14/19               Entered:08/14/19 09:34:53 Page1 of 1

        UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO

       IN RE:                                               CHAPTER 13
       Dee Ann Riedesel,                                    CASE: 18-10292 KHT

       DEBTOR(S)




                        CHAPTER 13 TRUSTEE’S WITHDRAWAL OF
                           OBJECTION TO PROOF OF CLAIM


          COMES NOW, Adam M. Goodman, Standing Chapter 13 Trustee, and files this
   Withdrawal of Objection to Proof of claim #12 filed by United Consumer Financial Service. The
   claim has been amended.


   Dated: August 14, 2019


                                                 Respectfully submitted,

                                                 _/s/ Adam M. Goodman_______
                                                 Adam M. Goodman
                                                 Standing Chapter 13 Trustee
                                                 1888 Sherman Street, Suite 750
                                                 Denver, Colorado 80203
                                                 (303) 830-1971 phone
                                                 (303) 830-1973 facsimile
                                                 agoodman@ch13colorado.com


                                  CERTIFICATE OF SERVICE



           I hereby certify that a true and correct copy of the above Withdrawal of Motion to
   Determine Treatment was placed in the U.S. Mail, postage prepaid on or delivered
   electronically via CM/ECF August 14, 2019 addressed as follows:

   Dee Ann Riedesel
   16865 Huron Street Apt. 305
   Broomfield, CO 80023

   VIA CM/ECF
   Thomas A. Arany
                                                 /s/ Anne DeWitt
                                                 Chapter 13 Staff Member
